Citation Nr: 1130523	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-44 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Sandra M. Powery, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to November 2005, in addition to reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part, denied service connection for asthma.  The Veteran disagreed and perfected his appeal.  

In June 2011 the Veteran testified before the undersigned at a travel Board hearing held in St. Petersburg, Florida.  A transcript has been incorporated into the record.  The Veteran submitted a signed waiver of RO review of evidence submitted after the 2009 Statement of the Case.  


FINDINGS OF FACT

1.  The Veteran sustained an asthma disease or respiratory injury during service, and experienced chronic symptomatology of respiratory disorder during service.  

2.  The Veteran experienced continuous symptoms of a respiratory disorder since service separation.

3.  The current asthma disorder is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an asthma disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The general norm is that, before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this instance, however, the Board finds in favor of the Veteran, that is, service connection is warranted for the asthma disorder.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.

Service Connection for Respiratory Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran essentially contends that he incurred a respiratory disorder, claimed as asthma, in active service while deployed to Iraq, and that this disorder has continued since then.  He asserts that he did not have asthma prior to active service as a child, but experienced pneumonia. 

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for a respiratory disorder, claimed as asthma, is at least in relative equipoise.  Resolving doubt in the Veteran's favor, the Board first finds that the weight of the evidence demonstrates that the current respiratory disorder, diagnosed as asthma, began during service.  The Veteran's May 2002 enlistment Report of Physical Examination is of record.  His lungs and chest were clinically normal, though a handwritten, somewhat legible note by the examiner included that a moderate tissue of an illegible sort was over the pectorals.  The Veteran deployed to Iraq from November 2004 to October 2005.  While he sought medical treatment for other complaints, there are no complaints for breathing, coughing, or other respiratory symptoms.  The Veteran completed a post deployment health briefing in October 2005.  While checked in the affirmative is the question regarding having been exposed to the smoke of burning trash, checked in the negative are the questions about coughs or difficulty breathing.  

Of record is a March 2008 statement from a fellow soldier who deployed with the Veteran.  This fellow soldier remembered the daily smoke from the trash fires, that the Veteran had colds more frequently, and that by June and July 2005 the Veteran had some mild coughing and wheezing.  The Veteran has also made statements in which he remembered coughing and have difficulty breathing while deployed to Iraq.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr  ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran is certainly competent to report that he experienced breathing problems and coughing while deployed in Iraq and post-deployment, and the fellow soldier is competent to report that he heard the Veteran having mild trouble breathing with coughing and wheezing by June and July 2005 during the deployment.  

The Board finds that the evidence is also in equipoise on the question of whether the Veteran experienced continuous symptoms of breathing difficulties post-service.  In January 2006, approximately three months after he returned from deployment and approximately two months after he was released from active duty, the Veteran initiated care at a VA medical center.  To the VA medical staff he reported that he had been exposed to the smoke of burning trash while deployed to Iraq, and that he had been experiencing sharp pains with deep breathing, though he dated the duration of the symptoms as for the previous three years.  He also reported that he had been hospitalized for asthma as a child, twice.  In July 2006 he again reported the occasional sharp pains while breathing.  By February 2007, he sought treatment in the VA emergency room for two weeks of wheezing.  He also reported that he has had asthma before.  The diagnosis was asthma.  In March 2007, he again reported trouble breathing since he returned from Iraq.  See also October 2007 VA emergency room report.

In October 2007 the Veteran was referred to the VA pulmonary clinic for a consultation.  Following an examination, the VA clinician assessed mild intermittent asthma and possibly exercise induced asthma.  The VA clinician noted the assessment was based on the self-reported history by the patient.  

In October 2008 the Veteran was afforded a VA respiratory examination.  The Veteran reported that while in Iraq smoke was constantly present from the nearby burn pit, that he experienced wheezing and shortness of breath while doing physical training (PT), and the wheezing continued when he returned home, and finally he saw a physician.  He also reported to the VA examiner that he had had pneumonia as a child, but it cleared up, and he denied ever having asthma.  

Following an objective examination in October 2008, which included an x-ray study and a pulmonary function test, the VA examiner in October 2008 assessed mild asthma.  The etiology was running induced asthma.  The Board observes that the examiner did not determine an etiology from childhood.  The VA examiner had been asked to render an opinion as to whether the Veteran's military service aggravated the asthma beyond its normal level of progression; however, the VA examiner noted that, despite a review of the record, it was unclear whether the Veteran had asthma before his military service, as the Veteran now denied such a history and reported that what he experienced as a child was pneumonia.  Therefore, the VA examiner declined to offer an opinion as to aggravation.

The Veteran submitted an April 2009 statement from a private physician who wrote that he remembered treating the Veteran when he was three years old for pneumonia that "satisfactorily progressed."  The private physician also reported there was no need to treat him later on for bronchopulmonary disorders.  

While there is a current diagnosis of an asthma disorder, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current asthma disorder was incurred in service.  While the Veteran twice reported to VA clinicians that he had had asthma, and was hospitalized, as a child (January 2006, initial evaluation and February 2007, VA emergency room note), the 2002 enlistment Report of Physical Examination found his lungs clinically normal, and Veteran later denied that he had ever experienced asthma, reporting that the childhood disorder had been pneumonia (April 2009 private physician's statement).  While the Veteran's reports of coughing, wheezing, and breathing problems during deployment while performing PT are competent and credible and were witnessed by a fellow soldier (March 2008 statement), he himself did deny such symptoms in the October 2010 post-deployment health assessment.  Finally, the October 2007 VA pulmonary consultation reached the assessment of mild intermittent asthma and the VA clinician included "possible" exercise induced asthma.  Likewise, the October 2008 VA respiratory disorders examination concluded with the assessment of mild asthma, with the etiology of being running induced, which is an assessment in keeping with the earlier October 2007 VA pulmonary consultation.   

In this particular case, the fact that the same symptoms shown in service are present currently, that the Veteran has related his observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to place in equipoise the fact of whether the Veteran's current respiratory disorder, claimed as asthma, is etiologically related to service.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms that to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's asthma began in service and is etiologically related to service, so that service connection for asthma is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for asthma is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


